Citation Nr: 1604466	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for septoplasty residuals.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a temporary total rating based on convalescence following left knee surgery in March 2010.


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to February 1985; from October 1986 to August 1992; from September 1995 to April 1998; from October 2001 to May 2003; and from September 2006 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of August 2010 and September 2010.  Additional evidence received on the Veteran's behalf in August 2015 was accompanied by a waiver of initial RO consideration.

The issue of service connection for restless leg syndrome has been raised by the record in an August 2015 statement from E. Anderson, M.D., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A deviated nasal septum was first shown while the Veteran was on active duty, and although he underwent septoplasty during service, a deviated nasal septum was subsequently shown, as well as residuals including weakness in the vestibule of the nose and lower lateral cartilage collapse on inhalation.

2.  Currently shown left knee patellofemoral syndrome is unrelated to service, including to retropatellar pain syndrome shown in 1987.

3.  A current left knee disability, including postoperative residuals of a torn medial meniscus, did not have its onset during the Veteran's periods of active duty.

4.  The Veteran's left knee surgery in March 2010 was not for a service-connected disability.  


CONCLUSIONS OF LAW

1.  A deviated nasal septum, status post septoplasty, with residuals including weakness in the vestibule of the nose and lower lateral cartilage collapse on inhalation, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A left knee disability, to include patellofemoral syndrome and postoperative residuals of a torn medial meniscus, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for a temporary total convalescent rating following left knee surgery in March 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In letters dated in September 2009, January 2010, and April 2010, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements have been met and neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Available service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent a VA examination February 2010, and a supplemental medical opinion was obtained in August 2010.  A private medical opinion was received in August 2015.  Collectively, the reports contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

A.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As a separate matter, the Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet.App. 235, 237 (1991) ("Credibility is determined by the fact finder.").  Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.

B.  Deviated Nasal Septum 

When seen for a general medical VA examination in January 1993, pursuant to a compensation claim based on his period of active service from October 1986 to August 1992, the Veteran complained of nasal stuffiness beginning in Southwest Asia, and stated that he had been told he had a deviated nasal septum.  On examination, there was a suggestion of a deviated nasal septum, but an X-ray was normal.  The pertinent diagnosis was stuffiness of nose with history of deviated nasal septum, findings suggested mild allergic rhinitis, X-ray was normal.  

Subsequently, in July 1997, while on active duty, the Veteran was referred for an ENT consult, based on complaints of difficulty breathing through the nose; it was also noted that the nose appeared to have been broken at some time.  On the consult, he complained of nasal congestion for about 5 years.  He reported no history of nasal trauma.  On examination, there was a deviated nasal septum.  A septoplasty was performed in October 1997.  A week after the surgery, his septum was noted to be midline.  

However, when first seen by H. Barnhill, M.D., in September 2000, the Veteran reported that he had had a deviated septum repaired in 1997, but that the nose was still deviated.  On examination, there was an obvious left septal deviation of the nose.  In March 2006, it was noted that he used Breathe Right strips on his nose to help him sleep.  

During the Veteran's final period of active duty from September 2006 to September 2007, he underwent an ear, nose and throat evaluation in May 2007.  He had a history of nasal allergies.  Examination of the septum revealed it to be deviated to he left to 1+, on a scale of 1-4.  

Records from D. Rinehart, M.D., show that in October 2009, the Veteran reported some breathing issues at night, and said he had used a Breathe Right strip for years.  He reportedly had a deviated nasal septum repair years ago, but said it did not seem like it fixed anything.  He indicated that the right nostril tended to collapse when he breathed.  

On a VA examination in May 2010, the septum was midline, but the vestibule of the nose definitely showed some weakness with lower lateral cartilage collapse with inhalation.  The examiner concluded that the basic surgery of septoplasty and turbinate reduction was successful, and the internal nose where this had an affect appeared to be completely normal.  He probably had a lower lateral cartilage weakness from the very outset and continued to have problems with his nasal valve area which was producing collapse of the nasal valves with inhalation, producing problems with breathing at night particularly and was alleviated by Breathe Right strips.  

As can be seen from the above, a deviated nasal septum was first suspected prior to a VA examination in January 1993, following a period of active duty, and first clearly shown in 1997, during a period of active duty.  He underwent a septoplasty, and while initially results appeared good, subsequently, in 2000, he was again noted to have a deviated nasal septum.  In May 2007, again while he was on active duty, a deviated nasal septum was noted, with the severity noted to be 1+ on a scale of 1-4.  Although the examiner in May 2010 did not find a deviated nasal septum to be present, the Veteran did have lower lateral cartilage collapse with inhalation, and continued to have problems with his nasal valve area.  The examiner felt this condition had probably been present since the "outset."  

There is no evidence that the Veteran's deviated nasal septum had its onset at any time other than while he was on active duty, and it was first shown as a clinical entity during a period of active duty.  He underwent surgery, but a deviated nasal septum was specifically reported on at least 2 subsequent occasions, including while he was on active duty in May 2007; the deviated nasal septum at that time was mild.  The examiner in May 2010 found, instead of a deviated nasal septum, weakness in the vestibule of the nose with lower lateral cartilage collapse with inhalation.  The examiner opined that this condition had been present since the "outset," which the Board interprets, in the context of the report, to mean since the chronic nasal stuffiness which the Veteran first reported on the 1993 VA examination.  At that time, the Veteran indicated the symptom had begun in Southwest Asia during his recent period of service which ended in August 1992.  Given these factors, service connection for the nasal condition is warranted.  

To allow for the difference of opinion concerning the findings show in 2007 and 2010, the Board finds that the condition is most appropriately characterized as "deviated nasal septum, status post septoplasty, with residuals including weakness in the vestibule of the nose and lower lateral cartilage collapse on inhalation."  The benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Left Knee Disability

      1.  Factual Background

Due to the Veteran's multiple periods of active duty from 1983 to 2007, the evidence will be set forth in some detail.

The Veteran served on active duty from February 1983 to February 1985, and then again from October 1986 to August 1992. 

Service treatment records show that the Veteran was seen in September 1987, when he was on active duty, for left knee pain.  According to the acute care screening note, he reported a left injury of 3 months duration.  On examination, there was a grinding sensation upon extension and flexion, with good rotary motion.  No pain was noted unless the Veteran squatted down or rested on the left knee.  The pain seemed to be isolated just distal to the patella and pain shot up the leg.  The assessment was possible fluid loss in the plura sac and bruised patella.  

When evaluated, he complained of pain in both knees for 3 months.  On examination, there was subpatellar tenderness without crepitus.  Effusion, McMurray, drawer, and Lachman tests were negative.  The assessment was retropatellar pain syndrome.  He was referred for a physical therapy consult.  

That consult, the following day, in October 1987, noted a history of left knee pain for about 3 months.  The Veteran denied trauma.  The most pain was with kneeling on the knee.  He did not have any pain with running.  He had no prior treatment.  Examination was normal except for positive patellofemoral crepitus and tenderness to palpation at the inferior pole of the patella.  The assessment was patellar tendonitis of the left knee and some retropatellar pain syndrome.  He was given a profile for running at his own pace and distance with no squatting or jumping for 4 weeks.  

On his separation examination in April 1992, he reported that he had previously had problems with his knees grinding.  On a VA examination in January 1993, the Veteran reported that his right knee had given him some trouble during service.  The examiner noted that his examination request had referred to the left knee.  He found no disability of either knee on examination.  

The Veteran next served on active duty from September 1995 to April 1998.  Service treatment records show that in April 1997 the Veteran was seen for several complaints, including swelling and redness above the left knee.  However, the left knee complaint was thought to be probably insect bite.  In June 1997, he was seen following a twisting injury to his right knee 2 weeks earlier.  He said he had twisted his knee while walking in his yard, and had experienced a "popping sensation" and weakness.  

On a report of medical history dated in September 1999, the checklist for history of conditions or symptoms included "'trick' or locked knee."  There is a check mark under "yes," which is crossed out, and an emphasized check mark in the "no" box.  No elaboration was provided, and no abnormality was noted.  Moreover, the Veteran was not on active duty at this time; the report was in connection with a periodic examination for the National Guard.  

F. Barnhill, M.D., initially evaluated the Veteran in September 2000.  At that time, he had no pertinent complaints, and the knees were normal on examination.  

The Veteran served on active duty from October 2001 to May 2003.  A post-deployment medical history was obtained in March 2003; at that time, the Veteran reported that he had suffered from "knee catching" while on active duty.  However, the medical provider noted that he complained of right knee pain, and he was referred for an orthopedic consult, which also noted right knee pain.  

On a military medical history in April 2004, the Veteran also reported history of a "catch" in his right knee.  

The Veteran sought treatment from Dr. Barnhill in November 2004.  At that time, he complained of right knee pain.  He said he had been doing jumping jacks a month ago and felt a pop in right knee.  He had previously had problems with "this" knee several years ago.  The assessment was right knee patellar tendonitis.  In December 2004, he said that the right knee was slowly improving.  He commented that it took a long time the first time he injured it as well.  The assessment was right knee patellar bursitis, with negative X-rays.  

The Veteran was seen as a new patient by D. Rinehart, M.D., in March 2005.  At that time, he complained of knee pain when he exercised; no findings were noted.  He was not on active duty at this time.  

The Veteran's last period of active duty was from September 2006 to September 2007.  On a post-deployment evaluation in September 2007, the Veteran denied any musculoskeletal symptoms.  

Dr. Rinehart's records show that in April 2008, May 2008, and November 2008, examination lower extremities was normal.  

On a VA audiology examination in October 2008, the Veteran reported that he was non-combat infantry during his first period of service; infantry during and in the Gulf War for 6 months during his second period of service; non-combat Bradley gunner platoon sergeant during his 3rd period of service; and engaged in office work during his last two periods of service.  His civilian employment included retail sales, installation of cable, drapes, and blinds; mechanic; and budget analyst.  

In May 2009, when seen by Dr. Rinehart, the Veteran reported running as exercise 2-3 times per week.  He reported some back ache with running, but did not report any knee pain.  

A permanent Physical Profile for his National Guard unit dated in June 2009 noted several diagnoses including "arthritis in both knees."  His running was limited to at his own pace and distance.  

In July 2009, the Veteran filed a claim for service connection for knee pain, which he said had been occasional.  

Despite the existence of a permanent profile, permitting the Veteran to run at his own pace and distance, in October 2009, the Veteran reported to Dr. Rinehart that he had been doing a lot of running getting ready for PT testing.  His left knee would catch and pop and hurt with running.  He had no specific injury but it had developed over time, and flared when he was more active.  On examination, the knee appeared stable.  The examiner suspected it was a medial meniscus problem, maybe a tear.  

In an October 2009 statement, the Veteran described having recurrent knee pain in both knees since sometime between 1983 and 1992.  He said that because of his knee pain, he did not have to run 2 miles for his PT test, but instead could walk 2.5 miles.  He echoed and elaborated on this history in several other written statements.  His wife provided written statements as well.  

A magnetic resonance imaging (MRI) scan of the left knee in December 2009 disclosed mild proximal patellar tendinosis, hyperemia related to the overlying meniscal tear, chondromalacia patella, and a torn medial meniscus.  

On a VA examination in February 2010, the examiner diagnosed bilateral patellofemoral syndrome.  Although the examiner determined that the right knee condition was related to service, he concluded that the left knee condition was less likely than not related to service.  Recognizing that the Veteran had one complaint of left knee pain in September 1987, the examiner explained that had no treatment for the condition during the remainder of his service.  In an addendum in August 2010, the examiner reviewed the medical evidence including complaints of left knee pain since service, but he noted that there was no continual care regarding the left knee, and that the only evidence regarding the left knee after the 1987 complaint was in November 2009.  

Records from a private health care provider, C.O.A.S.M., dated in March 2010, report that the Veteran was seen for left knee pain.  It was noted that apparently, he reported an injury which initially began sometime in the mid 1990s when he was on active duty, and twisted his knee, with a catching sensation and a pop while walking cross a yard.  This was reported and treated at that time.  He had had an occasional problem with his knee since then.  He again twisted his knee in November 2009, and underwent an MRI which indicated a possible meniscus tear.  He seemed to get over some of his symptoms, and once again was doing some squatting about 2 weeks ago when he experienced a significant amount of pain in the knee with squatting.  X-rays showed perhaps some very minimal arthritic changes.  The earlier MRI had indicated likely meniscus tear.  The impression was left knee internal derangement and medical meniscus tear.  

Gaston Memorial Hospital records dated in March 2010 show a history of recurrent catching and swelling of the left knee since 1990's, with recent sprains, and MRI evidence of a torn medical meniscus.  The Veteran underwent arthroscopic removal of bucket handle tear of the medical meniscus of the left knee.  

In August 2015, a medical opinion was provided by E. Anderson, M.D.  Dr. Anderson noted that the Veteran served 14 years on active duty was an infantryman with multiple deployments overseas.  The wear and tear on the knees as an infantryman was described as substantial.  The Veteran reported having trouble with his knees throughout active service.  The examiner noted he could find no evidence of an injury outside active duty until November 2009, but that records were incomplete, and that the VA examiner's conclusion that the condition was related to the 2009 injury did not make any sense.  It was medically impossible for an injury in November 2009 to cause patellofemoral syndrome and progress to the degree found in February 2010, noting that patellofemoral syndrome in an overuse condition that gradually occurs with use.  Further, his service records and lay statements showed symptoms associated with patellofemoral syndrome starting in 1987 and continuing throughout his entire service.  Indeed, the original treatment noted tendonitis and some retropatellar pain syndrome, which the examiner stated was another term for patellofemoral syndrome.  

Regarding the October 2009 treatment note, Dr. Anderson said this was a "classic presentation" for patellofemoral syndrome and corroborated his statements about left knee pain throughout service.  The nature of the condition led him to conclude that the only feasible cause of the disorder was his service as an infantryman for over 14 years of active duty.  

He also stated that the record supported service connection for his left knee meniscus injury.  He dismissed the conclusion that the March 2010 surgery had been due to the November 2009 injury.  He emphasized that a "close review" of his service records showed that the meniscus tear was present long before this injury.  He said that more likely, the November 2009 incident would not have occurred if the meniscus tear was not already present  The presence of the tear for a number of years created situation where surgery would have eventually been needed, which was in March 2010.  

Dr. Anderson said that the Veteran's records showed complaints of trick or locked knee in September 1995, and he said it was possible that the left knee was also the subject of the knee complaint at that time.  The October 2009 evaluation recorded a history of his left knee catching and popping, and suspected a meniscus problem, maybe a tear.  Therefore, the November 2009 injury could not have caused the meniscus tear that was repaired in March 2010, as the October 2009 record specifically noted no injury; therefore, the tear must have occurred long before this treatment.  He concluded that it was as likely as not that the complaints of trick and locked knee in service treatment records referred to his left knee.  

2.  Analysis

The Veteran served on active duty for 13 years over a 24-year period from 1983 to 2007.  While on active duty, he was treated for retropatellar pain syndrome in 1987, but after that, there is no contemporaneous record, lay or medical, of left knee complaints until 2009.  Since then, the Veteran has, on several occasions, reported a history of recurrent left knee pain since service.  However, it is well within common knowledge and ordinary experience that human memory is not perfect.  See, e.g., Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]

For example, when evaluated in March 2010, the Veteran reported an injury of the left knee in the mid 1990s when he was on active duty, and twisted his knee, with a catching sensation and a pop, while walking cross a yard.  He said this was reported and treated at that time.  Although service treatment records do not show this injury, concerning his left knee, the exact injury as described, to include while walking across a yard, but involving the right knee, was reported in June 1997 in the service treatment records.  In addition, at that time, it was described as involving the right knee on intake, and also by two separate health care providers.  The Board finds it more likely that the Veteran was mistaken in his recollections concerning which knee was involved rather than that he had two separate identical injuries involving each knee.   

Not only is there an absence of contemporaneous evidence of left knee complaints, but the Veteran was treated for right knee complaints on many occasions, detailed above.  The Board does not find it credible that the Veteran would have failed to report left knee pain on these occasions, had it also been present.  The Veteran was also treated for numerous other conditions throughout the years, but, again, failed to report left knee pain.  The absence of a report of left knee pain over a period of many years, during which time the records show regular evaluations and treatment in general, and for right knee complaints in particular, both private and military, is evidence against the claim.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110 , is 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'"); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

On a VA examination in February 2010, the examiner diagnosed bilateral patellofemoral syndrome  Although the examiner concluded that the right knee condition was related to service, he concluded that the left knee condition was less likely than not related to service.  He explained that although the Veteran had one complaint of left knee pain in September 1987, he had no treatment for the condition during the remainder of his service.  In an addendum in August 2010, he reviewed the medical evidence including complaints of left knee pain since service, but he noted that there was no continual care regarding the left knee and that the only evidence regarding the left knee after the 1987 complaint was in November 2009.  

Although, as pointed out by the Veteran, it is the presence of disability, not treatment, that must be shown for service connection, it is the Board, not the examiner, that must ultimately weigh and evaluate the evidence.  This examiner felt that the lack of treatment was a significant factor, and the Board must weigh the probative value to be assigned to this conclusion.  Here, as discussed above, the Board finds that the lack of treatment for a left knee complaint for a period of over 20 years is significant, because the Veteran received a number of both private and military treatment and evaluations during this period, but failed to report any left knee complaints.  He was treated for numerous other orthopedic conditions during this period, including for the right knee, but did not specifically report any left knee complaints.  

Regarding Dr. Anderson's August 2015 medical opinion, Dr. Anderson noted that the Veteran served 14 years on active duty was an infantryman with multiple deployments overseas.  In fact, the Veteran had 13 years of active duty over a 24-year period, and, according to his own history on a 2008 VA examination, his last two deployments involved office work.  It is not, however, disputed that the 13 years of cumulative active duty were strenuous and could have caused a knee disability; indeed, service connection has been granted for a right knee disability.  The mere fact that he served on active duty for 13 years, however, even if as an infantryman, does not create a presumption of service connection for a knee condition.  

Dr. Anderson concluded that both patellofemoral syndrome and a torn meniscus were of service onset.  Dr. Anderson asserted that it was "medically impossible" for an injury in November 2009 to cause patellofemoral syndrome and progress to the degree found in February 2010, noting that patellofemoral syndrome in an overuse condition that gradually occurs with use.  However, when diagnosed with the condition in service, in 1987, he had only a 3-month history of symptoms at that time.  Moreover, the Veteran's last period of active service ended in September 2007.

Dr. Anderson also relied on the October 2009 treatment note, indicating it was a "classic presentation" for patellofemoral syndrome and corroborated his statements about left knee pain throughout service.  The nature of the condition led him to conclude that the only feasible cause of the disorder was his service as an infantryman for over 14 years of active duty.  However, in May 2009, the Veteran had reported to that very same physician that he had back and leg pain while running, but he did not report any knee pain.  Previous records of treatment with that physician, Dr. Rinehart, dating back to March 2005, similarly fail to report any knee pain.  

Indeed, the evidence of continuity of symptomatology throughout his multiple periods of active duty and later is based solely on statements dated in July 2009 or later.  Although the Veteran has consistently stated, since October 2009, that both knees had bothered him for many years, beginning while he was on active duty, as discussed above, the contemporaneous records consistently show that aside from the 1987 complaints, he identified right knee complaints, or, on rare occasions, did not specify the knee involved.  

Dr. Anderson also said that a "close review" of the Veteran's service records showed that the meniscus tear was present long before this injury.  However, besides the 1987 episode, the only service record he referred to was a complaint of trick or locked knee in September 1995.  The Board is unable to find any report of complaints of trick or locked in in September 1995.  There is a report of medical history dated in September 1999, as discussed above, of a history of a trick or locked knee which was crossed out; even if interpreted as a positive history, he does not identify the knee, nor was he on active duty at that time.  

On the other hand, there are numerous records of right knee complaints.  For example, a post-deployment examination in March 2003 noted a history of "knee catching," which was noted by the health care provider to be right knee pain, and he was referred for an orthopedic consult for right knee pain, diagnosed as retropatellar pain syndrome.  A "catch" in the right knee was also reported by the Veteran on an examination in April 2004.  

Thus, all medical records stating or indicating that the Veteran's left knee disability began during a period of active duty are based on a history provided by the Veteran, a history which was first reported in 2009.  During the intervening years, there are simply too many instances in which left knee complaints, if present, would have been reported, to corroborate his recollections.  These serve to illustrate the difficulties in reconstructing accurate medical histories after the passage of many years, and considerably diminish the probative value of a diagnosis based entirely on the Veteran's later recollections.  

The positive nexus opinions discussed above are predicated on a history provided by the Veteran, and while this, alone, is not reason to discount the probative value of the opinions relying on this history, it is when there is legitimate reason to question the credibility of this history he recounted.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this regard, the Board has found that the Veteran's report of treatment in-service and post-service (prior to 2009) for a chronic left knee disability to be flawed.  His reported history is inconsistent and not supported by the record.  

Therefore, to the extent that the positive medical nexus opinions are predicated on his more recent (i.e., long after the fact), their probative value is diminished because they are based on an inaccurate factual predicate.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("[R]eliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran."). See also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (stating that Board may reject a medical opinion based on facts previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that Board may reject a medical opinion that is based on an appellant's statement that is contradicted by other facts in the record).  Further, to the extent that Dr. Anderson states that his opinion is based on a close review of the claims file, the Board has already explained that a review of the record fails to show treatment for left knee disability prior to 2009 (other than the single 1987 episode), and that Dr. Anderson has not actually identified any objective evidence (other than the Veteran's statements) that supports his findings. 

The Board also notes that on the Profile dated in June 2009, arthritis in both knees was noted.  However, this was more than one year after the Veteran's discharge from active duty.  In addition, there is no X-ray evidence of arthritis, and the MRI in December 2009 did not diagnose arthritis.  Moreover, on a post-deployment evaluation in September 2007, the Veteran denied any musculoskeletal symptoms.  

For the foregoing reasons, the Board finds that the Veteran did not develop a chronic left knee disability in service.  The Veteran's history of symptoms beginning many years ago, and opinions based thereon, are outweighed by the extensive medical records which show treatment for a number of conditions, but not a left knee condition after 1987.  A chronic left knee disability was not shown prior to 2009, and even if such began at some point prior to 2009, there is no persuasive evidence establishing that it is at least as likely as not that a chronic left knee condition was present by the time of discharge in September 2007.  Moreover, the retropatellar pain syndrome shown in 1987 was not established as chronic, then or later.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Temporary Total Rating

On March 26, 2010, the Veteran underwent outpatient arthroscopic surgery on his left knee at Gaston Memorial Hospital.  He underwent removal of a bucket handle tear of the medical meniscus of the left knee.  In April 2010, he said that he went back to work on April 5, 2010, and, therefore, had 10 days of recovery.  

A temporary total disability rating will be assigned without regards to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted for treatment of a service-connected disability.  38 C.F.R. § 4.30.  Service connection for a left knee disability is not in effect, and has been denied in this decision.  Therefore, there is no legal basis for the grant of a temporary total convalescent rating for the March 2010 left knee surgery.  

Moreover, the Veteran claims that he had 10 days of recovery and was able to return to work on April 5, 2010.  A temporary total rating will be assigned if the hospital or outpatient treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  It does not appear that the Veteran's recovery following the surgery would have qualified for a temporary total convalescent rating in any event.  


ORDER

Service connection for deviated nasal septum, status post septoplasty, with residuals including weakness in the vestibule of the nose and lower lateral cartilage collapse on inhalation is granted.

Service connection for a left knee disability is denied.

Entitlement to a temporary total convalescent rating following left knee surgery in March 2010, is denied.


REMAND

The Veteran claims service connection for obstructive sleep apnea, confirmed on a polysomnogram in October 2009.  There is a positive nexus opinion from E. Anderson, M.D., dated in August 2015, on file, but the Board finds this examination is insufficient, because it conflates his obstructive sleep apnea with the deviated nasal septum, without explanation.  Dr. Anderson stated that the 1997 septoplasty and nasal turbinate reduction were "commonly used to treat OSA."  However, obstructive sleep apnea was not diagnosed at that time.  Although there are lay statements regarding observations of the Veteran's snoring and gurgling at night during the 1990's, when evaluated by Dr. Barnhill in April 2003, it was specifically noted that "he does not snore."  In March 2006, when evaluating the Veteran's stuffy nose, it was noted that he "has no sleep apnea.  He does not snore a lot but uses a Breathe Right strip."  According to the Breathe Right company's website, "[n]ose strips provide relief for congestion due to colds, allergies, or a deviated septum and reduce snoring caused by nighttime nasal congestion."  

However, in April 2007, Dr. Barnhill, although noting that the Veteran had "no symptoms of sleep apnea," recommended doing sleep studies "to be sure."  In October 2009, when seen by Dr. Rinehart, the Veteran was reportedly not sure if he had sleep apnea symptoms, and in November 2009, sleep studies demonstrated obstructive sleep apnea.  Because a sleep study was recommended in April 2007, while the Veteran was on active duty, despite the absence of symptoms of obstructive sleep apnea at that time, an examination with medical opinion is needed to ascertain whether the obstructive sleep apnea diagnosed in November 2009 was at least as likely as not of service onset, in particular, during the period of active duty from September 2006 to September 2007.  In addition, in view of Dr. Anderson's opinion, and the above decision, the opinion should address whether obstructive sleep apnea is a separate clinical entity from a deviated nasal septum, and, if so, if the obstructive sleep apnea was caused or aggravated by now service-connected deviated nasal septum residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records of treatment for obstructive sleep apnea dated from January 2011 to the present.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers (other than VA) who have treated him for obstructive sleep apnea since December 2009.  After securing the necessary release, the RO should obtain these records.

3.  Then, schedule the Veteran for a VA examination to determine the onset and etiology of obstructive sleep apnea.  Note that he had 5 separate periods of active duty:  from February 1983 to February 1985; from October 1986 to August 1992; from September 1995 to April 1998; from October 2001 to May 2003; and from September 2006 to September 2007.  Specifically, after an examination, an opinion should be provided as to the following:

   (a) Is it at least as likely as not that obstructive sleep apnea, diagnosed by polysomnogram in November 2009 had its onset during a period of active duty, in particular during a period of active duty from September 2006 to September 2007?  See the April 2007 record of Dr. Barnhill noting the Veteran had no symptoms of sleep apnea, but discussing doing sleep studies to be sure.  

   (b) If not, is it at least as likely as not that symptoms involving nasal congestion during active duty, previously attributed to deviated nasal septum, were instead symptoms of obstructive sleep apnea?  See opinion of Dr. Anderson dated in August 2015.

   (c) Is it at least as likely as not that obstructive sleep apnea was caused or permanently worsened (aggravated) by deviated nasal septum?  

The claims folder must be made available to the examiner for review before the examination.  A rationale must be provided for the opinion, and the opinion must reflect consideration of relevant medical evidence, as well as lay statements.  

4.  After completion of the requested development, the case should be reviewed by the originating agency.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


